Citation Nr: 0911208	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  05-28 331A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.

(The Board addresses the claim of entitlement to payment or 
reimbursement of private medical expenses incurred from 
January 26 - 28, 2006, at Faith Regional Health Services in a 
separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.


FINDING OF FACT

The Veteran's bilateral hearing loss can not be reasonably 
disassociated with his military service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 101, 1110, 1154(b), 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming without deciding that any 
error was committed with respect to the duty to notify or the 
duty to assist, such error was harmless and need not be 
further considered.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

For a veteran who engaged in combat with the enemy in active 
service with a military, naval, or air organization of the 
United States during a period of war, the Secretary of VA 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The Board also notes that service connection may be granted 
for any disease initially diagnosed after service, when all 
the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).  

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran is seeking service connection for bilateral 
hearing loss.  He attributes this condition to acoustic 
trauma resulting from his participation in combat, including 
gun fire, mortar fire, and explosions.  He denied having any 
significant post service noise exposure. 

VA audiological examinations, performed in February 2005, 
June 2005 and March 2006, revealed that the Veteran currently 
has impaired hearing loss for VA purposes. See 38 C.F.R. § 
3.385 (2008).   

Historically, the Veteran served on active duty in the Army 
from August 1967 to July 1969, including service in the 
Republic of Vietnam.  Review of his report of separation, 
Form DD 214, revealed that he was awarded with a Combat 
Infantryman's Badge, Bronze Star Medal, Air Medal, Vietnam 
Campaign Medal, and Vietnam Service Medal.

The Veteran's pre-induction examination, performed in 
November 1966, noted pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10 (5)
-10 (0)
-10 (0)
5 (15)
-5 (0)
LEFT
-10 (5)
-10 (0)
-10 (0)
5 (15)
-5 (0)

(Note: Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  The ASA results are the figures on the 
left of each column and are not in parentheses.  Since 
November 1, 1967, those standards have been set by the 
International Standards Organization (ISO)-American National 
Standards Institute (ANSI).  In order to facilitate data 
comparison, the ASA standards have been converted to ISO-ANSI 
standards and are represented by the figures in parentheses.)  

The report of the Veteran's separation examination, performed 
in July 1969, noted pure tone thresholds, in decibels, as 
follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
15
10
LEFT
20
5
5
10
10

In November 2004, the Veteran filed his present claim seeking 
service connection for bilateral hearing loss.

In February 2005, a VA audiological examination was 
conducted.  The report of this examination noted the 
Veteran's inservice exposure to acoustic trauma from guns, 
mortars and explosions.  The report also noted a specific 
incident when a gun was fired in very close proximity to 
Veteran's left side.  Following his discharge from the 
service, the report noted that the Veteran was a flooring 
installer, and did not have any significant civilian 
occupational or recreational noise exposure.  An audiological 
evaluation was conducted, and the report concluded with a 
diagnosis of significant mixed hearing loss.  

In March 2005, a second VA audiological examination was 
conducted.  The report noted a similar history as provided in 
his previous examination.  Based upon this examination, the 
VA examiner opined, "[a]lthough a significant shift in 
hearing sensitivity is noted between entrance and 
separation," it was not as likely as not that the Veteran's 
current hearing loss was related to his military noise 
exposure.  In support of this opinion, the VA examiner noted 
that the Veteran's hearing was normal on his separation 
examination.

In March 2006, a third VA audiological examination was 
conducted.  The VA examiner noted that a "[r]eview of the 
entrance and separation audiograms shows that a threshold 
shift of 10-25 decibels occurred in the right ear and a shift 
of 5-30 decibels occurred in the left ear, over the course of 
military service."  The VA examiner also noted that the 
Veteran's hearing sensitivity was within normal limits, 
bilaterally, at separation. The VA examiner then opined that 
it was not likely that the Veteran's current hearing loss was 
due to his military noise exposure.  In support of this 
opinion, the VA examiner noted that "[i]f the hearing loss 
does not recover completely from a temporary threshold shift, 
a permanent hearing loss exists."  Therefore, a normal 
audiogram on separation verifies that this hearing had 
recovered without permanent loss.    

While the Board has considered the VA medical opinions 
submitted herein, it finds the logic behind these opinions to 
be questionable, and as such assigns little probative value 
thereto.  While the Veteran's separation examination may have 
revealed normal findings, it also serves to document an 
upward threshold shift at nearly all of the Hertz levels 
tested in the Veteran's right and left ears.  Hensley v. 
Brown, 5 Vet. App. 155, 159-60 (1993) (noting that although 
hearing loss is not shown in service or at separation from 
service, service connection can still be established if 
medical evidence shows that it is actually due to incidents 
during service).  

Based on the totality of the evidence, and with application 
of the benefit-of-the-doubt rule of 38 U.S.C.A. § 5107(b), 
the Board finds that the Veteran currently has bilateral 
hearing loss which was incurred during his active military 
service.  As a combat Veteran, the Board accepts the 
Veteran's contentions that he was exposed to significant 
acoustical trauma during service.  See 38 C.F.R. § 1154(b).  
Moreover, as noted above, the Veteran had a noticeable shift 
in auditory thresholds in both ears during the course of his 
military service.  Finally, the evidence documents a current 
hearing loss, which the Veteran claims began during his 
military service.  Accordingly, service connection for 
bilateral hearing loss is warranted.


ORDER

Service connection for bilateral hearing loss is granted.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


